Title: To George Washington from the Continental Navy Board, 17 December 1777
From: Continental Navy Board
To: Washington, George



Continental Navy Board Borden Town [N.J.] 17th Decr 1777
Sir

In Consequence of your Recommendation ⅌ Col: Worthington, we have done every thing in our Power to forward the Work in Hand. I have the Pleasure of assuring you that every thing goes on with Secrecy & Dispatch, to the Satisfaction of the Artist. We expect he will be enabled in a Day or two to try the important Experiment. We have the Honour to be with all Esteem & Respect Your Excellency’s most obedient humble servts

Fras Hopkinson
John Wharton

